PER CURIAM.
Shannon C. Saxon appeals the denial of his motion for “statutory jail credits.” Saxon alleges that the court records show that he did not receive all of the credit for time served in Escambia County prior to his sentencing.
*1046We find that Saxon’s motion and its reference to the attached Escambia County warrant present a facially sufficient claim. See State v. Mancino, 714 So.2d 429 (Fla.1998). The Escambia County documents reference an August 14, 1998 arrest date as Saxon alleges, in addition to referencing the Palm Beach County cases at issue. Saxon’s claim is not conclusively refuted by the transcript that the trial court attached to its order.
See, e.g., Daily v. State, 24 Fla. L. Weekly D949, - So.2d -, 1999 WL 212859 (Fla. 4th DCA Apr.7, 1999); Silverstein v. State, 654 So.2d 1040, 1041 (Fla. 4th DCA 1995).
Accordingly, we reverse and remand. On remand, the trial court shall determine if Saxon is entitled to the additional 34 days credit at issue.
FARMER, STEVENSON and HAZOURI, JJ., concur.